Case 19-40262-bem       Doc 178     Filed 01/24/20 Entered 01/24/20 14:07:40             Desc Main
                                   Document Page 1 of 4




   IT IS ORDERED as set forth below:



    Date: January 24, 2020
                                                       _________________________________

                                                                Barbara Ellis-Monro
                                                           U.S. Bankruptcy Court Judge


  ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:
                                                            CASE NO. 19-40262-BEM
 Aspen Village At Lost Mountain Assisted
 Living, LLC,

          Debtor.                                           CHAPTER 11

                        ORDER CONFIRMING CHAPTER 11 PLAN

               This case came before the Court for a hearing (the “Hearing”) on January 21,

 2020 on confirmation of a chapter 11 plan filed by Aspen Village at Lost Mountain Assisted

 Living, LLC (“Debtor” or “Assisted Living”). Confirmation was opposed by Debtor’s secured

 creditor, MidCap Funding Investment IV, LLC (“MidCap”). At the Hearing, the Court stated that

 an oral ruling would be announced on January 24, 2020.

               The Court previously considered confirmation of Debtor’s chapter 11 plan dated

 September 13, 2019 (the “September 13, 2019 Plan”) [Doc. 146]. After an evidentiary hearing,

 the Court declined to confirm September 13, 2019 Plan because it failed to pay MidCap the
Case 19-40262-bem        Doc 178     Filed 01/24/20 Entered 01/24/20 14:07:40            Desc Main
                                    Document Page 2 of 4


 present value of its claim pursuant to 11 U.S.C. § 1129(b). An order to that effect was entered

 November 26, 2019 (the “Order Denying Confirmation”). [Doc. 158].

                In the Order Denying Confirmation, the Court analyzed each of the elements of

 11 U.S.C. § 1129(a) and found that each was met by the September 13, 2019 Plan except

 subsection (a)(8), thus triggering the “cram down” requirements of § 1129(b). The Court then

 found that the September 13, 2019 Plan was not “fair and equitable” as required by § 1129(b). It

 “concluded that the 7.5% rate is a sufficient rate of interest to provide MidCap with a market rate

 of interest plus compensation for the additional risk associated with this case.” [Doc. 158 at 25].

 However, it concluded that Debtor was not paying MidCap the present value of its secured claim

 under the September 13, 2019 Plan and therefore declined to confirm the plan.

                Debtor filed its Fourth Modification to Plan of Reorganization on December 2,

 2019 (the “Amendment”) [Doc. 160], pursuant to the Order Denying Confirmation which

 provided that Debtor may amend the September 13, 2019 Plan on or before January 30, 2020.

 The Amendment changed the sentence “Interest shall accrue on the principal balance of the

 Allowed Class 6 Secured Claim at the rate of seven and one-half percent (7.5%) per annum” to

 “Interest shall accrue on the Allowed Class 6 Secured Claim at the rate of seven and one-half

 percent (7.5%) per annum.” MidCap objected to confirmation of the September 13, 2019 Plan as

 modified by the Amendment on December 2, 2019 on the grounds that it is not feasible (the

 “Objection”) [Doc. 164]. Accordingly, the cram down requirements must be met by the

 September 13, 2019 Plan as modified by the Amendment.

                For the reasons explained in the Order Denying Confirmation, the Court finds that

 each element of 11 U.S.C. § 1129(a) except subsection (a)(8) have been met by the September

 13, 2019 Plan as modified by the Amendment. Additionally, the change in the Amendment of



                                                 2
Case 19-40262-bem        Doc 178     Filed 01/24/20 Entered 01/24/20 14:07:40            Desc Main
                                    Document Page 3 of 4


 paying MidCap interest on the entire amount of its allowed claim instead of on the principal

 balance of the claim, satisfies the fair and equitable requirement of § 1129(b). The Court declines

 to address the arguments concerning feasibility in the Objection because, as explained on the

 record at the oral ruling January 24, 2020, these arguments have been fully addressed in the

 Order Denying Confiramtion, and the Court declines to reconsider that Order. [See Doc. 177].

                For the reasons announced on the record at the oral ruling January 24, 2020 and

 the reasons above, it is hereby

                ORDERED that Debtor’s chapter 11 plan of reorganization, as amended

 December 2, 2019, is CONFIRMED and the Objection [Doc. 164] is OVERRULED.

                                        END OF ORDER




                                                 3
Case 19-40262-bem        Doc 178        Filed 01/24/20 Entered 01/24/20 14:07:40   Desc Main
                                       Document Page 4 of 4


                                          Distribution List

 Aspen Village At Lost Mountain Assisted
 Living, LLC
 2860 Overlook Court
 Atlanta, GA 30324

 Leon S. Jones
 Jones & Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Leslie M. Pineyro
 Jones and Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard B. Russell Building
 75 Ted Turner Drive SW
 Atlanta, GA 30303

 Francesca Macchiaverna
 HUNTER, MACLEAN, EXLEY & DUNN,
 P.C.
 200 East Saint Julian Street
 Savannah, Georgia 31412-0048

 ALL CREDITORS AND PARTIES




                                                 4
